OFFICE OF THE ATTORNEY GENERAL   OF TEXAS
                     AUSTIN




i
t




    “01.




    “(0).
    nina (0) Dirso%oar, to ba eleoted by tM
    membsra of 8ii@o~metl~a,    end bho namea
    car10
        reaidai$ieao,ftbow who em to aarvo
    the iirst yocr sro; * 1 *

         “The South Plaiarr%oo~smti~  Ho 3.0
    t?l +eao+k~i+   8hel.l
                        _ noQ &a0  uy
                                  - - sap
                                        ? kS’
    stook and Shell A4E M ~eI'etiaa,SOr'~Otit,
    but arlloi ita~opsra(;ioaaaima kf@r Wu
    matmel bwotita  of %@a mweboro.*
          bs8unioC( that aaoh eerporetion we8 duly
end lawfully i.noorporstrd for bhcpurpoao   wma(l  in
its oharttm, w! *ye oeraPul;g •~~~~?~o~~~~@
pmotfuo Pot! of th%a’stiate,’ (@h. 6 9r TZtla Yl SD
Yerwn*s   Cl*11 Statutoa et Toxea, b&g    brtioXou
440s %a 4818’ laa.)‘eAa (Oh* 6 ~of’wtle 1L of VW-
AOn’ Pea&l GodO of Tozer) to 84i:
  len OS furnish- horpiteiiaetion
i ental suriaes to IQ visle+~lm hharebii
          Wo ti.116 nobhfag     14 Wko modisel preotlec,
Aot rtloh grereritaa hoapftrl from hfrlSg Baa a~
moro @ ty 8ieLnato p0rr0mi        p efeea lo ~ltm~tp o a
io r Itit3
         prtientr.     In the oaai of RXIXTBLZQBE4XF80-
UAL IIfoPWRbWcXASSOGIATIOH T. COMfZD BOSPX’VALB~LXIf-
IO (Iilasa. OS Asp.) 6s 8-W. (84 ,3$‘%,tho oowub in
ho!l&tngth a t  a lanitarithe    oou J malntain~a 81 4 fo% r
~~~~feasionelsuviwa         render’bd by it0doltma Qo 8
p e$ ientoonffned ~oroi~end~ohadpn+i~~ye~d
co pay ror 8am,     aal(LI


    trqatimnt of a&oh person8, e8 *ill~~irfO;r
    miiniet*rJngto ntelmd se*40 ~011patleabar
    This tnetavat n88oA8bly embre8oa, rflfhfa
    it8 pturrlew,tho #oroloea of aaturalpsr-
    Honorable      T. J. Crowo, Se@retery        -   Page 4


           8~x18who pxsotloo medioin8~ The Iltatutea
           expreaaly authorize corporations ior 8ho
           'ereotlon   and mintwanoa        of   aanitoriuma.'
           R.S. aFt. 1302, aubd. 6. The aothorit~ia
           euah a oorporatlon     to provide nudleal fneb-
           ;asnt to the patlantm,    and to employ, for
           that purpose; thora poraona rho are duly
           lioenmed to preotfoe,madioino,     Ia maaena-
           blr impl1.d. It i8 qultM trtu that br ar-
           tiols 748 of tho Penal Oade it la naado a
           OPT     for em person to praotioe madiaim
           wltlihout oompfrln$ with the requiremanta
           prcbsoribedtn artlole 4498 of the Rorlaed
           aivfi   s~atuka   (tab   l8htW    el?iiale   bOit%g
           worded tho IUW aa bzflOl0 739 oi the Peaal
           Code)4 but, whoa thor. roquirsnanta are
           mat, t&err ir nothing in the atatutsa whiail
           lmpLioa a prohibitian a&ain+ auah poraoa
           enge$ing hla aerrieea       00 another. TM&E+
           ataribadroqulremOnt8 hare regard to hla aat-
           tbrity     to graetioo medioinr, upon human
           bein&a, end mat ~$0 tha oharaoter ot hirea-
           plowr.      In the y~O@O~t 0W9,     th0 6Oijill
           Eoapital & CU.&J waa taroatad with impl,iod
           authority,    in perl,mtA.ngita oorpordff
           funotions    in respeot to aupplylrylme&ioal
           treatiRen0 to ita’petlenta,      to OarplO~ th0ae.




             Ma think the abolr holding guthorisoe the
    Qooperatiro Pla%na lisapita%As@oe%aDion, prorldodti
    ia lawfully incorporated ~8 8 laniter‘ium, to bin
    phyoirrianoto render profssaional eervlo48 to lb8
    pati4nt.o.
             room a ooimideration 0f tho MMloal Prao-
    tica    aet
              and the aws oltcsd, we den find m reaatm-
    able basfs, under the sharter end proposed plan af




I
lVmo%sblo T.J. Orowe, Seerotary -            Page 5



operation, for boldlng that aaa matteror 18~. the
south Plain8 Cooperative B@@pital Assoolationla it-
                         or will praotiae aadlolno.
lelr graotiolng llladioine
          You are, theroioro, re@peotfullJradrl#d
that  tmder the iaota aabmittod by you, it ia oru:
opinion,  that a8 a nrattero? law, tba South Platru
Oooperetive Hoapital Asrasia8ion 60 low am itfml-
low8 it6   law-  power8 author~zd by it8 ohartev,
ia sot riolet$.qg tho mdiorl praetlae  Aot In the
mtste of Toxaa.

             In thla opinion wa have not pasaod upon
the    velidity  of the ehartar of maid crmporation.
             we are aaeloalag    the lXh lb ft8
                                             whioh ~oou
lttaohad to your requoat.
                                Toum   mry    truly